—Appeal from a judgment of Supreme Court, Monroe County (Cornelius, J.), entered March 19, 2002, which granted the motion of defendants Andrew Meloni, Sheriff of Monroe County, and County of Monroe for summary judgment dismissing the second amended complaint against them.
It is hereby ordered that the judgment insofar as it concerns defendant Andrew Meloni, Sheriff of Monroe County, be and the same hereby is unanimously vacated and the judgment is otherwise affirmed without costs (see Smelts v Meloni, 306 AD2d 872 [2003] [decided herewith]). Present — Pine, J.P., Hurlbutt, Gorski, Lawton and Hayes, JJ.